Citation Nr: 1120060	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-34 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits for the Veteran's child beyond age 23.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran's daughter)

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to May 1942, and from August 1945 to February 1946.  The Appellant is the Veteran's daughter.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in August 1990.

2.  The Veteran's spouse died in August 2004.  

3.  The Appellant, the Veteran's adult daughter, was born in October 1974, and is not a proper claimant under the statutory and regulatory provisions pertaining to VA death benefits.



CONCLUSION OF LAW

The Appellant is not legally entitled to death benefits administered by VA.  38 U.S.C.A. §§ 101(4)(A), 1310, 1318, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The statutory and regulatory provisions, pertaining to VA's duty to notify and to assist, do not apply to a claim if resolution of the claim is based on statutory interpretation and the facts are not in dispute.  As the analysis will show, the outcome of this appeal turns on the fact that the appellant was born in October 1974; therefore, she is not entitled to the benefits sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Analysis

The Veteran died in August 1990.  In 2001, the Veteran's spouse submitted a claim for death benefits.  In a June 2004 rating decision, the RO denied service connection for the cause of the Veteran's death.  The record shows that the Veteran's spouse died in August 2004.  

The appellant, the Veteran's daughter, testified at the Board hearing in July 2009 that she was born in October 1974.  The appellant contends that, because the Veteran had never received VA benefits, any "unpaid or unclaimed" benefits should be available for his heirs.  She asserts that, even though she does not meet the requirements for being a claimant, an exception should be made because she was unaware of the legal requirements.   

Death benefits administered by VA include Dependency and Indemnity Compensation under 38 U.S.C.A. § 1310 and § 1318, accrued benefits under 38 U.S.C.A. § 1521, and death pension under 38 U.S.C.A. § 1542.  As noted, the RO previously denied the claim of the Veteran's widow regarding service connection for the cause of the Veterans death.  Under each statute, only a child of a Veteran is entitled to the benefit.  Therefore, the appellant must show that she is the Veteran's child.  

For the purpose of VA death benefits, the term "child" is defined by statute and regulation as:

An unmarried person, who is a legitimate child and (1)who was a member of the Veteran's household at the time of the Veteran's death and who was under the age of 18 years; or (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) was pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  

The fact that the Appellant was born in October 1974 and was over 23 years of age at the time she filed her VA claim for benefits precludes her from being considered a child for purposes of receiving VA benefits.  The record does not show, and she does not otherwise contend, that she was permanently incapable of self-support prior to reaching 18 years of age.  Thus, as the first required element for being considered a "child" for VA death benefits has not been shown, her appeal is inherently flawed and must fail.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  As the appellant does not meet the statutory and regulatory definition of "child" for the purpose of VA death benefits, she is not legally entitled to death benefits administered by VA as a matter of law.  


ORDER

The appellant is not eligible for death benefits administered by VA, and the appeal is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


